 STAFF BUILDERS SERVICESStaff Builders Services, Inc.andLocal 880, ServiceEmployees InternationalUnion,AFL-CIO-CLC. Case 13-CA-27124June 27, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONUpon a charge filed by the Union August 12,1987, the General Counsel of the National LaborRelations Board issued a complaint September 11,1987, against Staff Builders Services, the Respond-ent, alleging that it has violated Section 8(a)(5) and(1) of the National Labor Relations Act.The complaint alleges that on December 10,1986, following a Board election in Case 13-RC-16435, the Union was certified as the exclusive col-lective-bargaining representative of the Respond-ent's employees in the unit found appropriate. (Of-ficial notice is taken of the "record" in the repre-sentationproceeding as defined in the Board'sRules and Regulations, Secs. 102.68 and 102.69(g);FrontierHotel,265NLRB 343 (1982).) The com-plaint further alleges that since June 3 and August31, 1987,1 the Company has refused to bargainwith the Union, and since August 7, 1987, the Re-spondent has refused to provide the Union with re-quested information that is relevant and necessaryfor collective bargaining. On September 28, 1987,the Respondent filed its answer admitting in partand denying in part the allegations in the complaintand setting forth affirmative defenses.On November 2, 1987, the General Counsel fileda Motion for Summary Judgment. On November 9,1987, the Boardissued anorder transferring theproceeding to the Board and a Notice to ShowCause why the motion should not be granted. OnDecember 15, 1987, the Respondent filed a re-sponse. On January 28, 1988, the Respondent filedan amendment to its answer.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentThe Respondent's answer attacks the validity ofthe Union's certification and amended certificationiParIX(b) of thecomplaint alleges that the Respondent refused torecognize and bargain with the Union since August 31,1987, rather thanAugust 7, 1987In her Motion for Summary JudgmenttheGeneralCounsel notes that the letter (attached to the motion)from the Respond-ent'sattorney, R ClayBennett,to the Union refusing to bargain and tosupply information is dated August7,1987Therefore,theGeneralCounsel states the complaint should have alleged that the Respondent re-fused to bargain on August7, 1987The Respondent raises no issue con-cerning the authenticityof the letter373on thebasisthat the Board lacks jurisdiction overitand that the Unionisnot alabor organization.We agree with the General Counsel.The record, including the record in Case 13-RC-16435, reveals thata Decisionand Direction ofElectionissued inCase 13-RC-16435 on May 10,1984. On June 5, 1984, the Respondent timely fileda request for review of theRegionalDirector's De-cision and Direction of Election, on the groundsthat the Regional Director erred in finding (1) thatthe Board has jurisdiction over the Respondent, (2)that the United Laborers Union Local 880 was alabor organization "within the meaning of Section2(5) of the Act"; (3) that the Certified Nursing As-sistants (CNA) and Companions were not irregularor casual employees, (4) that the appropriate unitincluded all CNAs, and (5) that the unit was notlimited to the Respondent's Chicago, Illinois facili-ty.On June 28, 1984, the Board granted the Re-spondent's request for review solely as to theBoard's assertion of jurisdiction over the Respond-ent.On June 29, 1984, an election was held amongtheRespondent's unit employees and the ballotscast were impounded.On June 30, 1986, the Board issued an Order re-manding Case 13-RC-16435 to the Regional Direc-tor for further consideration of the jurisdictionalissue consistent withRes-Care, Inc.,280 NLRB 670(1986), andLong Stretch Youth Home,280 NLRB678 (1986). The record in Case 13-RC-16435 wasreopened for submission of additional evidence andfilingof briefs by the parties. On September 8,1986, the Acting Regional Director issued a Sup-plementalDecision and Order adopting and reaf-firming the May 10, 1984 decision and ordered thatthe ballots from the June 29, 1984 election beopened and that a tally of ballots be issued.On September 22, 1986, the Employer timelyfiledwith the Board a request for review. On No-vember 19, 1986, the Boardissued anorder deny-ing the request for review.On December 2, 1986, the ballots cast August17, 1984 in the election in Case 13-RC-16435 wereopened and a tally of ballots issued. A majority ofthe valid ballots were cast for the Petitioner and onDecember 10, 1986, the Acting Regional Directorissued a Certification of Representative.22UnitedLaborUnionsLocal 880 (ULU)filed the petition in Case 13-RC-16435 However,on August17, 1985, ULUconducted an electionamong its dues-paying members to determine whether the memberswished to affiliate with the Service Employees International Union,AFL-CIO-CLC (SEIU) A majority ofvalid ballots were cast for affili-ation, and the Union changed its name to Local 880, SEIU to reflect theaffiliationOn December 1, 1986,ULU filed withthe Regional Directora motion to change the name of Petitioner(inCase 13-RC-16435) on allContinued289 NLRB No. 49 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBy letter dated June 1, 1987, the Union request-ed the Respondent to bargain. In its June 3, 1987letter to the Union, the Respondent refused to recognize and bargain with the Union. On August 4,1987, the Union sent the Respondent another letterin which it requested recognition and an opportuni-ty to bargain and also requested the Respondent tofurnish it with the following information:1.A list of all active full-time and regular part-timechorehousekeepers,homemakers andother bargaining unit personnel including theirdate of hire, length of service, rate of pay,hours of work, and any and all information re-lating to wages, hours and working conditions.2.Copies of all work rules, agreements em-ployees are required to sign,management poli-cies and procedures, disciplinary or grievanceprocedures and any or all policies that are rel-ative to the workforce.By letter dated August 7, 1987, and since thatdate, the Respondent has refused to provide theUnion with the requested information or to bargainwith the Union.3The Respondent contends in its affirmative de-fenses to the complaint and in its opposition to theMotion for Summary Judgment that its refusal tobargain and to provide the Union with the request-ed information is justified by the invalid certifica-tion of the Union based on the Regional Director'serroneous findings that the Board has jurisdictionover the Respondent and that the Union is a labororganization within the meaning of the Act and bytheActing Regional Director's erroneous amend-ing of the Union's certification by substituting adifferent union's name for that of the Union. In ad-dition, the Respondent raises for the first time af-firmativedefenses that contend special circum-stances have arisen that affect the appropriatenessformal papers to its current name On December3, 1986, the Employerfiled a responseto the ULU'smotion and on December 10, 1986, theActing Regional Director issued an Order denying the motion. OnMarch31, 1987, the Unionissued anOrderdenying the motion OnMarch31, 1987, the Union fileda petitionin Case 13-AC-56 to amendits certification in Case13-RC-16435. On May 22, 1987, the Acting Re-gionalDirector issued a Decision and Amendment of Certification inCase13-AC-56 andthe certification in Case 13-RC-16435was amendedto substitute"Local880, Service Employees,InternationalUnion, AFL-CIO-CLC"as the name of the Union On June4, 1987,the Respondenttimely filed with theBoard a request forreviewof that decision, whichwas deniedby the Board on July 30, 19878 In its answer,the Respondent denies that the information requested isnecessary for and relevant to the Union's performance of its function asexclusive representative of the unit employees It is well established,however, that the employees'wage and employment information soughtby theUnion is presumptively relevant for purposesof collective bar-gaining and mustbe furnishedon request See, e.g,Mobay ChemicalCorp.,233 NLRB 109 (1977) TheRespondent has not attemptedto rebutthe relevance of theinformation requestedby the Union We thereforefind that no material issues of fact exist regarding the Respondent's refus-al to furnish the information soughtby the Unionof thebargainingunit and that previouslyunavail-able evidence would begroundsfor the Board todecline jurisdiction over the Respondent.The Respondent alleges that since the hearing inCase 13-RC-16435 the duties of the contract repre-sentative have been fullymergedinto the coordina-tor and field supervisor positions and that these po-sitions now have greater supervisory authority, in-cluding authority to hire, discipline, discharge, anddirect employees, and to evaluate employees usingindependent judgment. This additional authoritywith which the coordinator and field supervisorsare now endowed, the Respondent contends, arespecial(or unusual)circumstancesthat justify itsfailure to bargain with the Union. Assuming ar-guendo that the coordinator and field supervisorswould be supervisors under Section 2(11) of theAct and no longer unit employees, such an occur-rence would not constitute special or unusual cir-cumstances within themeaning ofRay Brooks v.NLRB,348 U.S. 96, 98-104 (1954), which wouldrelieve the Respondent of its obligation to bargainwith the Union.The Respondent further alleges that since thehearing in the underlying representation case theIllinoisDepartment on Aging (IDOA), a stateagency and one of its three primary sources ofincome, has imposed a requirement that the Re-spondent expenda minimumof 73 percent of theIDOA reimbursement on direct service costs, i.e.,wages and benefits paid to employees.4 The Re-spondent contends that by this action significantcontrol over the labor relations formerly exercisedby the Respondent has been transferred to theIDOA and thus the Board should decline jurisdic-tion.Assuming arguendo that the IDOA requires theRespondent to allocatea minimumof 73 percent ofits IDOA reimbursement to employee wages andbenefits, this would not deprive the Respondent ofsignificant control over its labor relations. The Re-spondent would remain free to determine specificsalary levels for all unit employees and couldexceed the 73-percent requirement without IDOArestriction or approval.We fmd therefore that theexistence of the IDOA requirement even consid-ered with the other factors present here would notdeprive the Respondent of significant control overits labor relations and would not be grounds for usto decline jurisdiction. SeeCommunity Living,285NLRB 312 (1987).54The alleged IDOA regulations would permit the Respondent toexpend the remaining 27 percent at its discretion on administrative costsSChairman Stephens notes that the Regional Director recognized inhis Supplemental Decision and Order the pending status of the IDOAContinued STAFF BUILDERS SERVICESIt iswell settled that in the absence of newly dis-covered and previously unavailable evidence orspecial circumstances, a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitledto relitigate issues that were or could have beenlitigated in a prior representation proceeding. SeePittsburgh Plate Glass Co. v.NLRB,313 U.S. 146,162 (1941);Secs.102.67(f) and 102.69(c) of theBoard'sRules and Regulations.All issues raised by the Respondent were orcould have been litigated in the prior representa-tion proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege anyspecial circumstances that would require the Boardto reexamine the decision made in the representa-tion proceeding.We therefore find that the Re-spondent has not raised any issue that is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACT1.JURISDICTIONThe Company, a corporation, provides healthcare services at its facility in Chicago, Illinois,where, during the 12 months ending December 31,1986, a representative period, the Respondent, inthe course of its business operations, derived grossrevenues in excess of $500,000 and purchased andreceived at its Chicago facility goods and materialsvaluedin excessof $10,000 from other enterprises,located within the State of Illinois, each of whichother enterprises are engaged in interstate com-merce and meet the Board's jurisdictional stand-ards.We find that the Respondent is an employerengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the Act.action at issue here,that the evidence proffered by the Respondent at thistime was infact "previously unavailable"within the meaning of Sec102 65(exl) of the Board'sRules and Regulations,and that in his viewthis evidence involves a matter of statutoryjurisdictionSee his concur-ring and dissenting opinioninRes-Care, Inc,280 NLRB 670, 675 and fn.1(1986)Thus,he would grant the Respondent'smotion to reopen therecord in the underlying representation proceedingHe also notes thatthe Respondent contends that the previously unavailable evidence is con-clusive regarding the jurisdictional issue.On review of this evidence, andassuming its reliability, the Chairman finds, asbefore, nobasis in therecord to conclude that the Respondent is exempt from the Board's Juris-dictionII.ALLEGED UNFAIR LABOR PRACTICES375A. The CertificationFollowing the election held June 29, 1984, theUnion was certified December 10, 1986, as the col-lective-bargaining representative of the employeesin the following appropriate unit:All full-time and regular part-time homemak-ers,chorehousekeepers, companions, certifiednurses aides, contract representatives, and fieldsupervisors employed by the Employer; ex-cluding registered nurses, licensed practicalnurses, casual employees, professional employ-ees, technical employees, office clerical em-ployees, ContractsManager,Health Care Ad-ministrator,Home Health Care Coordinator,guards, and supervisors as defined in the Act.The Union continues to be the exclusive represent-ative under Section 9(a) of the Act.B. Refusal to BargainSince June 1, 1987, the Union has requested theRespondent to bargain, and since August 4, 1987,the Union has requested the Respondent to bargainand to supply it with information necessary andrelevant to its function as the exclusive bargainingrepresentative of the unit employees, since June 3and August 7, 1987, the Respondent has refused tobargain, and since August 7, 1987, the Respondenthas refused to supply the Union with the requestedinformation.We find that this refusal constitutes anunlawful refusal to bargain in violation of Section8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWBy refusing on and after June 3 and August 7,1987, to bargain with the Union as the exclusivecollective-bargaining representative of employeesin the appropriate unit, and to supply it with therequested information necessary for and relevant toits function as the exclusive representative of unitemployees, the Respondent has engaged in unfairlaborpracticesaffectingcommerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act, we shall order itto cease and desist, to bargain on request with theUnion, and, if an understanding is reached, toembody the understanding in a signed agreement.We shall also order the Respondent to provide the 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDUnionthe informationitrequested on August 4,1987.To ensure that the employees are accorded theservicesof theirselected bargainingagent for theperiod provided by law, we shall construe the ini-tial period of the certificationas beginningthe datetheRespondentbegins to bargainin good faithwith the Union.Mar-Jac Poultry Co.,136 NLRB785 (1962);Lamar Hotel,140NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964);Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Staff Builders Services, Inc., Chi-cago, Illinois, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Refusing to bargain with Local 880, ServiceEmployees International Union, AFL-CIO-CLCas the exclusive bargaining representative of theemployees in the bargaining unit.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All full-time and regular part-time homemak-ers,chorehousekeepers, companions, certifiednurses aides, contract representatives, and fieldsupervisors employed by the Employer; ex-cluding registered nurses, licensed practicalnurses, casual employees, professional employ-ees, technical employees, office clerical em-ployees, Contracts Manager, Health Care Ad-ministrator,Home Health Care Coordinator,guards, and supervisors as defined in the Act.(b) On request provide the Union with necessaryand relevant information, including a list of allactive full-time and regular part-time unit employ-ees, their dates of hire, length of service, rate ofpay, and hours of work, and copies of all workrules, agreements that employees are required tosign,management policies and procedures, discipli-nary or grievance procedures and any or all poli-cies that are relative to the unit employees.(b) Post at its facility in Chicago, Illinois, copiesof the attached noticemarked "Appendix."BCopies of the notice, on forms provided by the Re-gionalDirector for Region 13, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.If this Order is enforced by a judgmentof a UnitedStates court ofappeals, the words in the notice reading"Posted byOrder ofthe Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe UnitedStatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to bargain with Local 880,ServiceEmployees InternationalUnion,AFL-CIO-CLC as the exclusive representative of theemployees in the bargaining unit.WE WILL NOT refuse to provide the Union withrequested information necessary for and relevant tothe Union's performance of its duties as the exclu-sive bargaining representative of the unit employ-ees.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All full-time and regular part-time homemak-ers,chorehousekeepers, companions, certifiednurses aides, contract representatives, and fieldsupervisors employed by the Employer; ex-cluding registered nurses, licensed practicalnurses, casual employees, professional employ-ees, technical employees, office clerical em- STAFF BUILDERS SERVICES377ployees, Contracts Manager, Health Care Ad-ministrator,Home Health Care Coordinator,guards, and supervisors as defined in the Act.WE WILL, on request,provide the Union withnecessary and relevant information,including a listof all active full-time and regular part-time unit em-ployees, their dates of hire, length of service, ratesof pay, and hours of work;and copies of all workrules, agreements that employees are required tosign,management policies and procedures, discipli-nary or grievance procedures, and any or all poli-cies that are relevant to the unit employees.STAFF BUILDERS SERVICES, INC.